     Case 2:20-cv-00173 Document 7 Filed 02/26/21 Page 1 of 2 PageID #: 21



                      UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT CHARLESTON


WILLIAM MCGURGAN,

            Plaintiff,

v.                                        Civil Action No. 2:20-cv-00173

LESLE HARMAN,
SYDNE BREEDON,
BRITNEY BREEDON,
SYDNE KUHN,
LEAANN BESS, and
WARDEN OF SOUTH CENTRAL
REGIONAL JAIL, All in their
individual capacity,

            Defendants.


                      MEMORANDUM OPINION AND ORDER


            The court having received the Proposed Findings and

Recommendation of United States Magistrate Dwane L. Tinsley,

entered on January 29, 2021 (ECF No. 6); and the Magistrate

Judge having recommended that the court deny the plaintiff’s pro

se letter-form motion for the court to provide for legal writing

materials without restriction, 1 filed by the Clerk on March 9,

2020 (ECF No. 2), and leave this matter referred to the

Magistrate Judge for further proceedings; and no objection


1 The Magistrate Judge construed the motion as a request for a
preliminary injunction and recommends denying it on the ground
that the plaintiff has not met the standard for obtaining
preliminary relief. See ECF No. 6.
   Case 2:20-cv-00173 Document 7 Filed 02/26/21 Page 2 of 2 PageID #: 22



having been filed to the Proposed Findings and Recommendation,

it is ORDERED that the findings made in the Proposed Findings

and Recommendation of the Magistrate Judge (ECF No. 6) be, and

they hereby are, adopted by the court and incorporated herein.


          It is, accordingly, ORDERED that the plaintiff’s

letter-form motion for the court to provide for legal writing

materials without restriction (ECF No. 2) be, and hereby it is,

denied.


          It is further ORDERED that this matter is referred to

the Magistrate Judge for further proceedings.


          The Clerk is directed to transmit copies of this

memorandum opinion and order to the pro se plaintiff, all

counsel of record, any other unrepresented party, and the United

States Magistrate Judge.


                                        ENTER: February 26, 2021




                                    2
